Case 1:21-cv-00268-JAO-KJM Document 71 Filed 08/16/21 Page 1 of 2          PageID #: 2444




                   IN THE UNITED STATES DISTRICT COURT

                         FOR THE DISTRICT OF HAWAII

   ANTHONY CHATMAN;                      )        Civil No. 21-00268 JAO-KJM
   FRANCISCO ALVARADO;                   )
   ZACHARY GRANADOS; TYNDALE             )        ORDER #2 REGARDING
   MOBLEY; and JOSEPH DEGUAIR,           )        OVERSIGHT OF THE
   individually and on behalf of others  )        PRELIMINARY INJUNCTION
   similarly situated,                   )
                                         )
                        Plaintiff,       )
                                         )
          vs.                            )
                                         )
   MAX N. OTANI, Director of State of    )
   Hawai‘i, Department of Public Safety, )
   in his official capacity,             )
                                         )
                        Defendant.       )
   ________________________________ )

                      ORDER #2 REGARDING OVERSIGHT
                      OF THE PRELIMINARY INJUNCTION

        On July 13, 2021, the district court entered an Order (1) Granting Plaintiffs’

  Motion For Provisional Class Certification and (2) Granting in Part and Denying in

  Part Plaintiffs’ Motion for Preliminary Injunction and Temporary Restraining

  Order (“Preliminary Injunction”). ECF No. 37. On July 21, 2021, pursuant to the

  Preliminary Injunction, this Court subsequently entered the Order #1 Regarding

  Oversight of the Preliminary Injunction (“Order #1”). ECF No. 42.

        On August 16, 2021, pursuant to Order #1, the Court held a status

  conference. By agreement of the parties as indicated at the August 16, 2021 status
Case 1:21-cv-00268-JAO-KJM Document 71 Filed 08/16/21 Page 2 of 2                PageID #: 2445




  conference, and in furtherance of the undersigned’s role to address compliance and

  assist with settlement, the Court TEMPORARILY STAYS Order #1, except for

  paragraph G therein, which remains enforceable as amended as follows: “The

  Court orders DPS to provide Class Counsel with a daily update (excluding

  weekends and State holidays) of new active inmate COVID-19 cases, by facility.”

         This Order #2 is effective immediately and will remain in effect until further

  court action.

         IT IS SO ORDERED.

         DATED: Honolulu, Hawaii, August 16, 2021.




                                          Kenneth J. Mansfield
                                          Unites States ~1agistrnte Judge


  Chatman, et al. v. Otani, Civil No. 21-00268 JAO-KJM; Order #2 Regarding Oversight of the
  Preliminary Injunction




                                               2
